DETAILED ACTION
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-9, in the reply filed on October 29, 2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/KR2017/003753, filed April 6, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to KR application 10-2017-0044494, filed April 6, 2017 and KR application 10-2016-0042545, filed April 6,2016.  A certified copy of the foreign priority document is present in the application file. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 5, 2018 and January 4, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
As to claim 1, the preamble recites “A microbead for cell culture”.  It is noted that claim 1 is directed to a microbead composition comprising a core and a surface modification layer formed on a surface of the core.  The claims are to the composition, per se.  Although claim 1 states that the composition is “for cell culture”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for cell culture”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
As to claim 9 and the limitation “wherein the microbead is used to culture stem cells or progenitor cells”, this limitation is also directed to an intended use which does not further define or limit the composition, per se.  The claim does not further require stem cells or progenitor cells, therefore a microbead composition comprising a core and a surface modification layer formed on a surface of the core would read on the microbead of claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 9 are rejected under 35 U.S.C. 102(a)91) and 102(a)(2) as being anticipated by Hillegas et al., (U.S. Patent No. 4,994,388; see PTO-892) (“Hillegas”).
Hillegas is directed to a microcarrier bead system for culturing anchorage-dependent cells (Abstract).
Regarding claim 1, Hillegas teaches the microcarrier bead comprises a polystyrene core with a coating of collagen, i.e. a surface modification layer formed on a surface of the core (Abstract; Col. 2, lines 7-13; Col. 4, lines 22-28). Thus, Hillegas’ disclosed microcarrier anticipates the microbead of claim 1.
Regarding claim 4, Hillegas teaches the microcarrier is in the form of a bead and Table 1 of Hillegas teaches the microcarrier bead has a diameter ranging from 90-210 µm.  Thus, Hillegas’ disclosed microcarrier bead anticipates claim 4.
Regarding claim 5, Table 1 of Hillegas teaches the microcarrier bead has a diameter ranging from 90-210 µm.  The range disclosed by Hillegas is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Regarding claims 6 and 7, Hillegas’ microcarrier bead has a core comprising polystyrene (PS) and the surface modification layer comprises collagen, thus anticipating claims 6 and 7.
Regarding claim 9, as set forth above at Claim Interpretation, the limitation “wherein the microbead is used to culture stem cells or progenitor cells”, is directed to an intended use which does not further define or limit the composition, per se.  The claim does not further require stem cells or progenitor cells, therefore a microbead composition comprising a core and a surface modification layer formed on a surface of the core would read on the microbead of claim 9. Thus, as set forth above regarding claim 1, Hillegas teaches a microcarrier bead comprising a polystyrene core with a coating of collagen, i.e. a surface modification layer formed on a surface of the core. Hillegas’ disclosed microcarrier bead anticipates claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hillegas, as applied to claims 1, 4-7 and 9, and further in view of Miller et al., (U.S. Patent No. 5,707,859; see PTO-892) (“Miller”).
The teaching of Hillegas is set forth above and anticipates claims 1, 4-7 and 9.
	Regarding claims 2 and 8, it is noted that Hillegas does not further teach the microbead further comprising a metal coating layer formed between the core and the surface modification layer (claim 2) or wherein the metal coating layer comprises at least any one selected from the group consisting of copper, silver, gold, titanium and platinum (claim 8).  However, Miller is directed to microcarriers made of polystyrene for culturing anchorage-dependent cells and having a density of 0.90 and 1.10 g/cm3, wherein the anchorage surfaces are treated by applying a thin metallic deposit, e.g. titanium or platinum, to enable cell attachment (Abstract and Col. 3, lines 39-42).  Miller teaches the thin coating of titanium or platinum improves biocompatibility (Col. 3, lines 32-42) as well as enabling the possibility of electrolytically detaching the cells for harvesting (Col. 4, lines 61-64).  Miller further teaches the cellular efficiency is far superior after applying the titanium layer onto the microcarrier (Col. 5, lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thin metallic deposit of titanium or platinum on the polystyrene microcarrier of Hillegas, thus meeting the limitation of claims 2 and 8.
 The person of ordinary skill in the art would have been motivated to modify the microcarrier composition of Hillegas to include a thin layer of titanium or platinum, as taught by Miller, for the predictable result of successfully enhancing cell adhesion and providing superior cellular efficiency, as well as enabling the possibility of 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hillegas and Miller because each of these teachings are directed at using microcarriers for the expansion of anchorage-dependent mammalian cells.	
Further regarding claim 2 and the limitation that the metal coating layer is positioned between the core and the surface layer, it is noted that Miller does not further discuss any specificity regarding the layering of the thin titanium coating.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the metal layer between the core and the surface layer, since it has been held to be within the general skill of a worker in the art to select the positioning of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hillegas, as applied to claims 1, 4-7 and 9.
The teaching of Hillegas is set forth above and anticipates claims 1, 4-7 and 9.
Regarding claim 3, although Hillegas teaches the disclosed microcarrier bead has a specific gravity that ranges from 1.01 g/cc to 1.05 g/cc since lower densities require a less vigorous agitation to maintain them in suspension in the culture medium (Col. 3, lines 66-68 to Col. 4, lines 1-13), Hillegas does not further teach the specific gravity ranges from 0.9 to 1.00. 
In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the specific gravity disclosed by Hillegas, and the range disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the range disclosed in the present claim is but an obvious variant of the specific gravity disclosed in Hillegas, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633